Gest, J.,
The Auditing Judge, after a very fair review of the voluminous testimony, has found the facts adversely to the exceptants, and, in accordance with well-settled practice, his findings have the effect of the verdict of a jury, clear error not having been shown.
It may be that the services rendered by the claimants in connection with the sales of real estate were beneficial to the decedent, but that is not enough without more. No notice was given to the decedent that the claimants were acting for her in a professional capacity, or expected to be paid for their services; no claim was made on her, or indeed on any of the parties in interest, and no demand for compensation was made until after the decedent’s death and very shortly before the audit of her executor’s account.
This is a stale claim. Most of the properties were sold in 1919 and 1920; there were only two settlements in 1921, three in 1922 and two in 1923. The decedent died on Sept. 12, 1923. Why was no claim made on her before her death? The only answer vouchsafed is that the claimants were waiting until all the properties had been sold; but that is entirely insufficient to explain or to excuse the delay. Indeed, all the properties have not yet been sold, and may not be sold for years to come. The sufficient reply is that these sales were separate transactions, having no connection with one another. As each property was sold, the proceeds were divided among the owners, and it is difficult to imagine any satisfactory reason why the claimants did not present their bills for services when the vendors received their money, according to the usual practice of the profession.
Claims against decedents’ estates are always scrutinized with care by this court, especially when they are not founded on an express contract but on a quantum meruit. The burden of proof rests heavily on the claimant, the pre*301sumptions are against him, and that arising from the family relationship is not without weight: Harrington v. Hickman, 148 Pa. 401; Mueller’s Estate, 159 Pa. 590; Gilbraith’s Estate, 270 Pa. 288.
We observe, finally, that the Auditing Judge, after a discussion of the testimony, held that, even if the claimants were legally entitled to compensation for their services, the amount claimed, namely, $4200, was excessive, and that the fair value thereof was $1167. In this finding we also concur.
All exceptions are dismissed and the adjudication is confirmed absolutely.